IN   THE

                                     TWELFTH      COURT        OF       APPEALS

                                                TYLER ,       TEXAS




F|LED in COURT OF APPEALS                 NO.    12-14-00 3 32-CV
                                                                                REC'D If                    ^LS
                                                                                 12th Court r .        Hstrict
 12th Court of Appeals District

                  \L\iXL
                                            ROBERT       C.    MORRIS
          /CERTEXAS/                                                             CATHV S. LUSK, CL
  CATHY 3. LUSK^CMER!                            APPELLANT




                                                         vs




                                     SHERRI     MILLIGAN ,              ET.   AL.,

                                                  APPELLEE




                 ON    APPEAL     FROM   THE   349TH     JUDICIAL             DISTRICT   COURT    OF

                   ANDERSON       COUNTY,      TEXAS,        TRIAL       CAUSE    NO.   349-6270




                                     APPELLANT'S             PRO    SE    BRIEF




                                            ROBERT       C.    MORRIS

                                           TDCJ-ID       #    1311083

                                                SMITH         UNIT

                                                 13 13    CR       19

                                         LAMESA ,    TEXAS              79331
                   IDENTITY   OF   PARTIES    AND        COUNSEL




APPELLANT                             ROBERT       C .    MORRIS

                                      TDCJ-ID       #     13 11083

                                      SMITH       UNIT

                                      1313    CR     19

                                      LAMESA ,      TEXAS       7933 1


COUNSEL:                              PRO    SE




APPELLE(S )                           SHERRI       MILLIGAN

                                      BRYAN       GORDY

                                      CHRISTY       HOISINGTON



CO UN SE L :                          PATRICK       BREZIK

                                      ASST.       ATTORNEY     GENERAL

                                      PO    BOX    1254 8

                                      AUSTIN,       TEXAS       78711-2548




TRIAL    JUDGE :                      HON.    PAM        FOSTER-FLETCHER

                                      349TH       JUDICIAL     DISTRICT        COURT

                                      500    N.    CHURCH     ST. ,   RM .30

                                      PALESTINE ,          TEXAS      75801
                STATEMENT   REGARDING     ORAL   ARGUMENT




Appellant at this time waives oral arquments, unless appellee

request oral arquments   at a   later   time.




                                   11
                                       TABLE       OF   CONTENTS



                                                                              Page

IDENTITY OF           PARTIES        AND COUNSEL                                   i
STATEMENT REGARDING                  ORAL ARGUMENT                                 ii
TABLE OF CONTENTS                                                                  iii
MDEX       OF   AUTHORITIES                                                        iv
STATEMENT        OF    CASE                                                        1

ISSUES      PRESENTED         FOR -REVIEW                                --        2

STATEMENT OF           FACTS                   '                                3
ISSUE NO.l FOR REVIEW                                                         5
  DOES RULES OF            CIVIL PROCEDURE CONTROL OR DOES
  CIVIL PRACTICE AND REMEDIES CODE REGARDING
  DEFAULT       JUDGMENTS AND NOTICES?


ISSUE NO .2 FOR REVIEW                                                        **
  DID TRIAL COURT ABUSE              ITS DISCRETION          M
  SETTING ASIDE DEFAULT JUDGMENT?

ISSUE NO.3 FOR REVIEW                                            •            '&
  WAS CHAPTER         14 OF TEXAS CIVIL PRACTICE AND
  REMEDIES CODE UNLAWFULLY ENACTED?


ISSUE NO. 4       FOR       REVIEW                 ,                          2°
   DID TRIAL COURT           ABUSE   ITS DISCRETION          W
  DISMISSING SUIT UNDER CHAPTER                14 AFTER
   5^ YEARS, DEFAULT JUDGMENT, AND VARIDUS
   PLEAD INGS ?


PR AYE R                                                                      21/
CERTIFICATE           OF    SERVICE                                           3«/

CERTIFICATION                                                                 3*

APPENDIX                                                             ATTACHED          SEPARATE




                                                       ill
                                           INDEX    OF    AUTHORITIES
                                                                                         Page

BAR    ASS'N             OF   DALLAS       v   HEXTER TITLE & ABSTRACT.                   6,17
      175S.W.2dl08 (Tex.Civ.App.-Ft.Worth 1943)
BELL v          TDCJ-IO                                                         «         16,21
      952 S.W.2d 156 (Tex-App .-Houston [14th Dist]1998)
BIRDO       v    SCHWATZER                                .                               18
      883S.W.2d386 (Tex.App.-Waco 1994)
BROWN       v   VILLEGAS                                                                  5.16
      202 S.W.3d 803 (Tex.App.-San Antonio 2006)
CLEMENTS             v    BARNES                                                          15
      822 S.W.2d 658 (Tex.App.-Corpus Christi 1991)
CRADDOCR             v    SUNSHINE         BUS    LINES                                   12
      133 S.W.2d 124 (Tex. 1939)
DIR.    STATE EMPS. WORKERS'                   COMP. DIV.      v    EVANS                 13
      889 S.W.2d 266                   (Tex.      1994)
DOWNER v             AQUAMARINE OPERATORS                     INC                   „.   9,20
      701 S.W.2d 238 (Tex. 1985)
GARRETT          v       MERCANTILE NAT.            BANK OF DALLAS                        6,17
      168 S.W.2d 636                   (Tex.      1943)
GROSS       v   CARROLL...                                                                17
      339 S.W.3d 718 (Tex.App.-Houston [1st Dist] 2011)'
HAMILTON             v    PECHACEK                                                        II
      2014 Tex.App.Lexis 3096 (Tex.App.-Ft. Worth 2014)
HANKS       v   ROSSER                                                          .         11
      378 S.W.2d 31                   (Tex.      1964)
HELFMAN         MOTORS,           INC      v   STOCKMAN                                   14
      616 S.W.2d 394 (Tex.App.-Ft. Worth 1981)
HICKSON v                MOYA                                                            9,16,17,20,21
      926 S.W.2d 397 (Tex.App .-Waco 1996)
HOLT       ATHERTON             INDUSTRIES,         INC v          HEINE                  14
      835 S.W.2d 80                   (Tex.      1992)
IN    RE    A.P.P.                                                                        12
      74 S.W.33 570                   (Tex.App.-Corpus Christi 2002)
IN    RE   R.R                                                                            13
      209 S.W.3d 112 (Tex.                        2006)
IN    RE    S.K.A                                                           .             14
      236 S.W.3d 875 (Tex.App.-Texarkana 2007)
JOHNSON         v        EDMONDS...,                                                      12
      712 S.W.2d 651 (Tex.App.-Ft. Worth 1986)
LEACHMAN             v    DRETKE                                                          16,22
      261 S.W.3d 297                   (Tex.App.-Ft. Worth 2008)
MATTHEWS             v    LENOR                                                           10,11,15
      2014 Tex.App.LEXIS 7903 (Tex.App.-Houston[lst Dist] 2014)
MO.    PAC.          R.R.       CO.    v   CROSS                                          6.17
      501 S.W.2d 868                   (Tex.      1973)
                                           INDEX OF            AUTHORITIES(CONT)
                                                                                                Page
    NABELEK              v       GARRETT                                                         21
           94 S.W.3d 648 (Tex.App.-Houston [14th Dist] 2002)
     N.N. vINSTITUTE                      FOR    REHABILITATION           AND   RESEARCH-.       6
           234S.W.3d 1 (Tex.App.-Houston [1st Dist] 2006)
     NORTON          v       MARTINEZ                    . »                           .         12
           935 S.W.2d 896 (Tex.App.-San Antonio 1996)
     OLIVARES                v    CAUTHORN                                                       14
           717 S.W.2d 431                      (Tex.App.-San Antonio 1996)
     PERAZA          v       STATE.                                                              17
           2014 Tex.App.LEXIS 13915 (Tex. App.-Houston [ist Dist J 2014)
     REED    v       BUCK                                                                        17
           370 S.W.2d 867                      (Tex.     1963)
     SELLS       V       DROTT                                                                   14
           259 S.W.3d 192 (Tex-App.-Tyler 2007)
     SMITH       v       STEVENS.                                                                18
           822 S.W.2d 152 (Tex.App.-Houston [1st Dist] 1991)
     STRACKBEIN                   v    PREWITT                                                   12,13
           671 S.W.37                   (Tex.    1984)
     SULLIVAN                v    OWENS..                                                        16,22
           2011 WL 2409311 (Tex.App.-Eastland 2011)
     SWEED       v       NYE                                                                     11
           319 S.W.3d 791 (Tex.App.-El Paso 2010)
     THOMAS v WICHITA GENERAL HOSPITAL.                                                    -.    17,21
           952 S.W.2d 936 (Tex.App.-Ft. Worth 1997)
     THOMPSON                v    SILVAS                                                         21
           2003 WL 22254950 (Tex.App.-Houston [1st Dist] 2003)
     WHITE       v       STATE                                                                   21
           37 S.W.3d 562 (Tex.App.-Beaumont 2001)

CONSTITUTIONS,                   STATUTES,       OTHERS

   TEXAS    CIVIL                PRACTICE       AND    REMEDIES     CODE

           • Chapter 13, Sec. 13.001                                              -              18
           • Chapter 14, Sec. 14.002 - 14.003; 14.01.2                                           17,20,22
           • Chapter 104, Sec .104 .001 - 104 .005                                     .         9,10,14,15
           • Chapter 39, Sec. 39.01-39.02                                                        5,7,8,14
   TEXAS    GOVERNMENT                   CODE

           • Chapter 22, Sec. 22.004                                            ,...             5,6
           • Chapter 323, Sec. 323.007                                                           5
   TEXAS    RULES                OF    CIVIL    PROCEDURE

           • Rale 2                                                                              72
           • Rule 21                                                                             13
           • Rule                239                                  *                          6
           • Rule                329b                                                            13
           • Rule                819                                                             7

   SUNSET ADVISORY COMMISSION - Final Report (July 2013). 18

                                                   " M
                             STATEMENT   OF   CASE




     Appellant Robert C. Morris filed a civil complaint against Appellees
on January 28, 2009 for the unlawful appropriation and destruction,

and disposed of personal property belonqinq to Morris.(CR 6). The suit
was assiqned cause number 349-6270 in trie 349th District Court of

Anderson County, Texas, Judge Pam Foster-Fletcher presiding. Morris
filed the necessary unsworn declaration inaccordance to Chapter 14 of
the Texas Civil Practice and Remedies Code.(CR 11-12; 2 SCR 5) .
     Process of service of citation was conducted on Appellees on Feb-
ruay 18, 2009, returned and filed with the District Clerk on February
19, 2009. See Appendix A-C. On March 17, 2009, Morris filed three
pleadings concerning Default Judgment.(CR 21-23). The pleadings were
refiled on May 6, 2009.(CR 25-26 ; 2 SCR 7) . Linda Richey was served on
April 27, 2009 (Appx. D) and filed an answer on May 20, 2009 through
counsel Asst, Attorney General Julia Hamill Yiurray. (CR 27 ). A writ of
mandamus was filed to compel the trial judge to rule of the default
motion.(No. 12-09-00425-CV). The mandamus was denied due tothe trial
judge ruling on default judgment, qranting said default judament.(1 SCR
4). Appellees filed a motion for leave to file answer out-of-time, motion
to set aside default judgment and Original answer on June 7, 2010.(CR
30-40) .

        A notice of appeal was filed, dismissed for want of jurisdiction.
A writ of mandamus was filed, denied by the Court of Appeals without
a written order. The Supreme Court subsequently denied writ in April
2011.

        Morris filed various motions and numerous motions for hearing on
pre-trial motions. Appellees filed a motion to dismiss(CR 69) and a
response was filed. (CR 80) - None of the motions filed were ruled upon.
        The trial court on October 23, 2014 entered an order of dismissal
for failing to file an affidavit or unsworn declaration relating to

previous filings. ^.CR 109) . A Motion to Reinstate Suit was filed on

November 6, 2014 (CR1I2) along with Notice of Appeal (CR 114) . On November

18, 2014, trial judge wrote a note stating "no action" regarding motion

to reinstate.(CR 116) . This appeal follows, which was granted two

extensions of time, one due to the failure of TDCJ Law Library Officials

to provide necessary legal supplies to prepare and file brief,    i.e.,

paper.




CR   -   Clerk's   Record


1 SCR - 1st Supplemental Clerk's Record

2 SCR - 2nd Supplemental Clerk's Record.
                                  ISSUES       PRESENTED   FOR   REVIEW




ISSUE    NO .1    FOR    REVIEW :


        DOES     RULES    OF    CIVIL    PROCEDURE     CONTROL    OR    DOES   CIVIL    PRACTICE
        AND    REMEDIES        CODE   REGRADING    DEFAULT    JUDGMENTS        AND   NOTICES?



ISSUE    NO .2    FOR    REVIEW :

        DID    TRIAL     COURT    ABUSE    ITS   DISCRETION      IN    SETTING   ASIDE    DEFAULT
        JUDGMENT?


ISSUE    NO.3     FOR    REVIEW:


        WAS    CHAPTER     14    OF    TEXAS   CIVIL   PRACTICE       AND   REMEDIES    CODE
        UNLAWFULLY        ENACTED?


ISSUE    NO .4    FOR    REVIEW:


        DID    TRIAL     COURT    ABUSE    ITS   DISCRETION      IN    DISMISSING      SUIT    UNDER
        CHAPTER     14 AFTER          5\ YEARS , DEFAULT JUDGMENT AND VARIOUS                  PLEADINGS?
                            STATEMENT   OF   FACTS



     On November 6, 2006,   Appellee Sherri Milligan, who in her official

capacity as a TDCJ official,   searched Appellant Morris's property

pursuant to former Gov. Rick Perry's Executive Order of a system-wide

lockdown and search for cell phones and other illegal contraband (i.e.

money, drugs, weapons).

     During the search of Appellant's property, Milligan had possession

and control of said property until completion of search. After

completion of search, it was discovered that Appellant Milligan took

without consent many items of Morris's property. It was also discovered

a short time later that Appellee.   Milligan disposed of many items

without    authority or consent and that Appellee Milligan damaged beyond

repair Appellant's typewriter.

     Appellee Milligan without regard to Appellant's property, roughly

handled the property, threw property to the floor and refused to

return property she had taken without consent or authority.

     Appellee Hoisington had a duty to investigate the claims of theft

by Milligan, but refused to perform her duties. This failure allowed

the theft of Appellant's property by Milligan . Appellee Gordy had

duty to ensure that all proper procedures and policies are followed.

His failure allowed both Appellees Milligan and Hoisington to commit,

theft of   Appellant's property.

     Appellant filed a civil lawsuit on January 28, 2009 with all

required unsworn declarations of Chapter 14. After the appropriate

amount of time, Appellant moved for a default judgment, as Appellees

had not answered. Appellant dismissed Linda Richey, tor she had not

been served on date of default filing. After seeking mandamus to compel

trial court to rule on default motion in December 2009, the trial court
entered a default judgment on February 4, 2010, with hearing on damages

set for June 7, 2010. The Appellees after entry of default sought to

file an out-of-time answer and motion to set aside default on June 7,

2010, which the trial court granted.

       After denial of mandamus review of this decision, the Appellant

proceeded towards trial by requesting discovery and written interrog

atories of the Appellees through counsel. However when the deadline

to respond to interrogatories approached, the Appellees filed a motion

to dismiss alleging failure to exhaust administrative remedies.

Appellant filed a response and the trial court had never ruled upon

the   motion.


       Appellant sought several times for a pre-trial hearing for all

the pending motions filed by both parties. However,   the trial court

refused to set a hearing date. Appellant sought mandamus relief to

compel trial court action, which the appellate court denied.   Soon

after the trial court entered its Order of Dismissal, after b\ years

of proceedings in this case.
                                    ISSUE     NO.l   FOR   REVIEW


        DOES RULES OF CIVIL PROCEDURE CONTROL OR DOES CIVIL PRACTICE
        AND REMEDIES CODE REGRADING DEFAULT JUDGMENTS AND NOTICES?


TRIAL    COURT      FINDING :


        The    trial court determined           that Section        39.01 of   the Texas Civil

Practice and Remedies Code controlled                      in civil action     reqrading default

judgments and notices             thereof, instead of the Texas Rules of Civil

Procedure.



STANDARD      OF    REVIEW :


        The Court of Appeals           reviews questions of law de noro. See

BROWN    v VILLEGAS , 202 S .W .3d 803,805             (Tex .App .-San Antonio 2006).

ARGUMENT :


        In    1963 , Texas began a Statutory Revision                 Proqram under    the

Texas Legislative Council as directed and authorized by Texas

Government Code § 323 .00 7 (formerly Vernons Ann .Civ.St. Art. 54295-1).

Section       323 .007 provides :

         (a) the council shall plan and execute a permanent statutory revision
             program for the systematic and continuous study of the statutes of
               this State and for the formal revision of statutes on a            topical or
               code basis. The purpose of the program is to clarify and simplify the
               statutes and     to make the statutes more accessible, understandable
               and useable.
         (b) When revisinq a statute the council may not alter the sense , meaning
               or   effect of   the statute .

                                                     (Vernons    2008)
        The Civil Practice and Remedies Code was                     enacted by ACTS     1985,
69th Leg., Ch.9 59, effective September 1, 1985, with many statutes

codified       from   Vernon 's Ann. Civ. Statutes .


        However,      in   1939, the 46th Texas            Legislature enacted article 1731a

to   the Vernon's Ann. Civil Statutes,                 titled       'Rules of Civil Procedure"

(now Texas Government Code § 22 .004) . By enacting                        this statute, the

Legislature relinquished              the rule making        power    to    the Supreme Court.




                                         r-
Se e: BAR ASS 'N OF DALLAS       v HEXTER TITLE & ABSTRACT CO . , 175 S .W .2d

108 (Tex .Civ .App .-Ft . Worth 1943).

       Government Code § 22.004 prbtvides , in relevant parts :
          (a) The Supreme Court has full rulemaking power in the practice and
             procedure in civil actions, except that its rules may not abridge,
             enlarge, or modify the substantive rights of a litigant.


          (c) So that the Supreme Court has full rulemaking power in civil actions,
             a rule adopted by the Supreme Court repeals all conflicting laws and
             parts of laws governing practice and procedure in civil actions , but
              substantive law is not repealed.
                                              (Vernons 2004) (emphas is added)
        Under Vernon 's Ann .Civ.St. art       173 1a , which gave Supreme Court

rulemaking powers , Supreme Court was invested witrl complete authority
to prescribe all Rules of procedure in all civil actions , and it was

intended     that all statutes relating          to civil procedure should be

inoperative on and after September 1, 1941, includinq                   those passed

at    the same session on Legislature. GARRETT v MERCANTILE NAT . BANK

OF DALLAS , 168 S .W .2d 6 36 (Tex . 1943 )( emphas is added).

        By virtue of      the Legislature's deleqation       to   the Supreme Court

of rulemakinq authority for practice and procedure in civil cases,

the rules of civil and appellate procedure have the force and effect

of statutory provisions , MO .PAC .R -R • Co . v CROSS . 501 S .W .2d 868 8 72

(Tex.     19 73) . and   the Court of Appeals must observe and              follow   the

rules     and has   no   authority    to deviate from   them . N .N .   v    INSTITUTE     FOR

REHABILITATION AND RESEARCH , 234 S .W .3d 1 (Tex App .-Houston [ Is t Dist]

2006) .     This authority has never been          taken back by the Legislature .

        Since 1941 , as     former Vernon's Ann.Civ.St. art 2154, now Rule

239 of Rules of Civil Procedure , there has been              established procedure

for    taking   a   Judgment by Default :

          'Upon such call of the docket , or at anytime after a defendant is
          required to answer , the plaintiff may in term time take judgment by
          default against sucji defendant if he has not previously filed an answer ,
          and provided that the return of service shall have been on file with
          the clerk for the lenqth of time required by Rule 10 7."


                                     • 6"
                                              (West 2 014 )


         Yet, despite relinquishing all rulemaking power and authority

to the Supreme Court for all civil action practice and procedure,                      the

70th Legislature in ACTS 1987, Ch. 167 §3. 09(a),              eff.   September 1,

1987,     enacted Section   39.01 of the Civil Practice and Remedies               Code,

which provides:

              "Notice of intent to. take default judqment aqainst the state, a
              state aaenqy, or a partv in a civil case for which Chapter 104
              authorizes representation by the attorney general shall be mailed
              to the attorney generaloat the attorney general' s office in
              Austin, Texas, by United States Postal Service Certified Mail,
              Return Receipt Requested, not later than the 10th day before
              the entry of the default judgment."

                                              (Vernons 2008)


        Section 39.01 is    in conflict with Rule 239,         not to mention

§ 39.01 is a pratice and procedural action that is under authority
of the Supreme Court.       Section 39.01 was not enacted by the Supreme

Court,    who has    the authority to      enact such procedural rules.        However,

the Supreme Court to ensure their rule-making authority in practice

and procedure in all civil cases,           implemented Rule 819,         that states:

             " In case of inconsistency between provisions of these rules and any
              statutory procedure not specifically listed as repealed,
              these rules shall apply. "

                                              (West 2 014 )"( emphas is added)

        Furthermore,   Rule 2   clearly states     that   the Rules of     Civil

Procedure    is controlling:

              "These rules shall govern the procedure in the justice,
             county, and district courts of the State of Tejas in
             all actions of a civil nature, with such exceptions as may be
             hereinafter stated. "                                    .


                                             (West 2 014 ) (emphasis added)

        Therefore,   pursuant to     the stablished Rules and Statutes,            a

finding that the Supreme Court has exclusive rulemaking authority
for all    practice and procedure         in all civil actions.        Such   finding

would    invalidate § 39.01 since that is a procedure in civil action,

meaning    that    the Rules of Civil      Procedure control.

        Such a    findinq would    also   weiqh   heavily upon   the    issue   raised

later in    this brief reqarding Chapter 14 of           the Civil Practice and

Remedies    Code.


        The Appellant urges       the Court of Appeals     to make such a        finding

that    the Supreme Court has       exclusive     rulemaking authority        in all

practice and procedure       for    all civil actions.
             is filed by the inmate."
                   Sec. 14.002 (Vernons 2002)'

        Courts have stated that various components of Chapter 14 are

neutral procedural requirements, THOMAS v WICHITA GENERAL HOP., 952

S.W.2d 936 (Tex.App.-Ft-Worth 1997), or special procedural rules.

GARRETT v WILLIAMS, 250 S.W.3d 154 (Tex.App.-Ft-Worth 2008). The legis

lative intent behind the statute governing procedural requirements for

civil lawsuits filed by inmates is to improve judicial efficiency with

tailored, nonpunitive procedural rules applied to all inmate suits

in which an affidavit of indigence is filed. GROSS v CARROLL, 339S.W.3d

718 (Tex.App.-Houston [1st Dist] 2011)(emphasis added).

        Chapter 14 is designed to assist the court in making determination

that the legislature has called upon it to make;                  thus it is an essent

ial part of the process which courts review inmate litigation. See

H1CKSON, 926 S.W.2d at 399. The Legislature by enacting Chapter 14

was to govern the practice and procedure that the courts use when the

plaintiff is an incarcerated person. Yet these "special procedural

rules"     enacted by Legislature was not within their authority - as the

Legislature gave that authority up in 1939 and never restored that

authority.

        Appellant has presented in Issue No.l the supporting arguments

that show that the Legislature gave up its rulemaking authority to the

SUpreme Court for all practice and procedure in all civil actions.

See Tex. Gov't. Code § 22.004(a) and (c); BAR ASS'N OF DALLAS,                   175 S.W.2d

108;    GARRETT , 168 S .W .2d 636 ; MO.    PAC.   R.R.   CO.,   501 S .W .2d at 872 .

        The argument that such case cites are out-dated, regardless of

the year of decision,         if it is still controlling it is still precedent.

See :REED v BUCK, 370 S.W.2d 867,870-71 (Tex. 1963); PERAZA v STATE, 2014 TEX.APP.Lexis
       13915 (Tex.App.-Houston [1st Dist] 2014.

FN 1: Section 14.002 was amended in 2012, to include appellate courts, Supreme Court
or Court of Criminal Appeals.

                                    -/7-
However,    the Legislature in order to immediately enact Chapter 14

created an alleged issues of inmate litigation that was a "so-called"

emergency and an alleged imperative public necessity,                      to bypass

procedural and constitutional rules. Yet,                  prior to Chapter 14,        the

courts had in place Rules that allowed them to dismiss a civil action

that    is frivolous or malicious.            See Tex.Civ.Prac. &Rem. Code §13.001

(prior to 1995); BIRDO v SCHWARTZER, 883 S.W.2d 386 (Tex.App.-Waco 1994);

SMITH v STEVENS, 822 S.W.2d 152 (Tex.App.-Houston [1st Dist] 1991) .

       What Legislature did oy enacting Chapter 14 was to make it more

difficult for prisoners to file civil actions.                    Chapter 14 places

additional steps for prisoners that a plaintiff onthe outside does not

have to comply with,          but their actions is just as frivolous. Further,

they can also file under indigence. Chapter 14 violates Equal Prtotection

Clause and discriminates against prisoners. Why, because the Courts

were handling such issues of prisoner litigation just fine,                      there were

practices, procedures and rules in place for the Courts to determine

such alleged problems the Legislature created. There are just as many-

frivolous and malicious lawsuits being filed by "tree-world" people

as prisoners.

        The Legislature seemed to forget that this Country's government

was    created   on   the   basis   of   checks   &   balances.   Prison   inmates   have    no

recourse to challenge prison regulations or actions by prison officials

other than challenge it in courts. Yes, there is administrative

remedies through a so-called greivance process, but thats akin to a

kangaroo court on a sports team, which the kangaroo court is more

effective than prison grievance process. See SUNSET ADVISORY COMMISSION

FINAL REPORT, pg. 13 (July 2013).




                                         n-
     Since the Legislature never reacquired the rulemaking authority

for practice and procedure in civil actions that it gave up in 1939,

the enactment of Chapter 14 is unlawful,   as only the Supreme Court of

Texas has that authority.   As a Court of Appeals,   it must observe and

follow the rules and has no authority to deviate from them,     the Rules

of the only auhtority to create and enact practice and procedural

actions,   the Supreme Court of Texas is that auhtority.

     Therefore, Appellant contends the Court of Appeals must find that

Chapter 14 was unlawfully enacted requiring reversal and remand of

this matter,   for the Legislature lacked the authority to enact such

statutes contained in Chapter 14.




                              /*•
                                         ISSUE    NO.   4   FOR   REVIEW


        DID    THE    TRIAL     COURT    ABUSE    ITS    DISCRETION        IN   DISMISSING    SUIT   UNDER
        CHAPTER        14 AFTER     5\   YEARS,    A DEFAULT        JUDGMENT AND      VARIOS PLEADINGS?


TRIAL    COURT       RULING-:


        The trial court dismissed the suit,                        finding      that Morris    failed    to
file an affidavit or unsworn declaration relating to previous filings
under Chapter 14,              Section    14.004.


STANDARD       OF    REVIEW

        The Court of Appeals              reviews       the dismiss inq of a         case    for abuse

of discretion.             HICKSON v MOYA, 926 S-W . 2d 39 7 (Tex. Ap p.-Waco 1996 ).                 The

test    for    abuse of discretion              is whether        the   trial court acted without

reference to any guiding rules and principles, or,                                alternatively,

whether       the    trial court's actions were arbitrary or unreasonable

based on       the circumstances           of    the    individual case.          DOWNER    v AQUAMARINE

OPERATORS,          INC. ,   701 S.W.2d 238 , 241-42 (Tex. 1985).


ARGUMENT


        The Texas          Civil Practice and Remedies Code,                    Section    14.004 states:

              "(a)An inmate who files an affidavit or unsworn declaration of
                    inability to pay cost shall file a separate affidavit or
                    declaration:
                    (1)identifying each action, other than an action under the
                    Family Code, previous brought by the person and in which the
                    person was not represented by an attorney, without regard to
                    whether the person was an inmate at the time the action was brought;
                    and
                     (2 )describinq each action tha was brought by:
                         (A)statinq the operative facts for which relief was souqht;
                          (B)listinq the case nane, cause number, and the court in which
                          the action was brouqht;
                          (C) identifying each party named in the action: and
                          (D)statinq the result of the action, inclndinq whether the action
                       or a claim that was a basis for the action was dismissed as
                       frivolous or malicious under Section 13.001 or Section 14-003
                       or otherwise-

                                                            (Vernons    2012)

       The purpose of Section               14.004 is       to assist      the    trial court in

determining whether a suit is malicious or frivolous under § 14.003.



                                                   xo
HICKSON, 926S.W.2dat 399. In BELL v TDCJ-ID, 962,    S .W .2d 156 (Tex.App.-

Houston [14th Dist] 1998), the court found the purpose of section

14.004 was to prevent constant, duplicative,    and frivolous inmate

litigation. Idatl58; NABELEK v GARRETT, 94 S .W.3d 648 ,649 (Tex .App .-

Houston [14th Dist] 2002) .

     Section 14.004 merely imposes a neutral procedural requirement

on pro se inmates who file a civil claim in state court to enable the

trial court   to discern whether the case   is frivolous and the work of

a nuisance litigation. The statute does not mandate that the court

dismiss an inmate's claim it    the affidavit or unsworn declaration is

not filed, nor does it authorize a court to refuse to consider merits

of a valid claim. THOMAS v WICHITA GENERAL HOSP• , 952 S.W.2d 936 (Tex.

App.-Ft.Worth 1997) ; see also THOMPSON v SILVAS, 2003 WL 22254950 (Tex.
App.-Houston [1stDist] 2003).
     Tne trial court in its Order of Dismissal stated the reason for

dismissal was failure to file an affidavit or unsworn declaration

pursuant to Chapter 14 relating to previous filings. However, the
Clerk's Records show such a Declaration was filed with the original

suit.(CR 11). The Declaration provides all the necessary information

required in Section 14.004.

     The court was sufficiently able to determine that the suit was

not substantially similiar to one previously filed, c.f. BELL, 962
S.W.2datl58; WHITE v STATE, 37 S-W.3d 562-563-64 (Tex.App.-Beaumont

2001) .

     Notwithstanding, the trial courts determination, Appellant

contends that such determination by the trial court after 5\ years of

litigation that included a Default Judyment, setting aside default
judgment, motion to compel discovery and other various pleadings was
an abuse of its discretion. Even the Appellees filed a motion to



                               •an
dismiss citing failure to exhaust administrative remedies, however

like most all of the pleadings filed, the trial court failed to rule

upon them in a timely manner. To this fact, the Appellant had filed

several writ of mandamus's to compel trial court action, the last one

to set a pre-trial hearing on all the unruled upon motions and pleadings

     The statute only provides "a court may dismiss a claim, either

before or after service of process..." See Tex.Civ.PRAC & REM. Code §
14.003(a). However, the statute does not provide a length of time

after service for determination. Appellant, though, finds it hard to

believe, Legislature intended for a trial court to wait b\ years after
service of process, not to mention the entry of default judgment

against the Appellees by the same trial court, to dismiss a case.

That reasoning is contrary to the Legislature's intent of enacting
Chapter 14. See SULLIVAN v OWENS, 2011 WL 2409311 (Tex.App.-Eastland

2011)(The Legislature enacted Civil Practice & Remedies Code sections

governing prison inmate litigation to control the flood of frivolous
lawsuits being filed in state courts by prison inmates, as these suits
consume many valuable judicial resources with little offsetting

benefits); LEACHMAN v DRETKE, 261 S.W.3d 297 (Tex.App.-Ft.Worth 2008)

(same).

     Furthermore, the Legislature enacted Section 14.012, for the trial

courts to use should there be any issues. It could very easily asked

inmate for more details regarding any affidavit or declaration before

making a determination. It is interesting that the Federal Courts, if
they have questions, will send inmates a questionaire before deter

mining whether to dismiss or not. It is clear, Legislature intended
state trial courts to develop similiar procedure, to ensure justice.

     The Appellant filed an unsworn declaration that met the require-




                           •21-
ments of Section 14.004. The Court could determine that the parties

of the only previous suit were different and the facts are not similiar.

While the Appellate Courts have allowed trial courts entitlement to

assume facts, it should also encourage common sense when making

decisions, as courts do not allow litigants or jurors to assume facts

when they decide or present evidence for determination. The declaration

filed by Appellant clearly shows there are no similiar facts nor parties

of the previously filed suit compared to the instant case.

     Appellant contends the trial court's dismissal under the failure

to file an affidavit or unsworn declaration pursuant to Section 14.004

was improper, thus an abuse of its discretion warranting reversal of

dismissal and remand back to trial court for further proceedings

towards a trial on merits or settlement if possible.




                            •11
                                                PRAYER



        WHEREFORE , PREMISES CONSIDERED , the Appellant Robert C . Morris ,

prays    this Honorable Court finds merit in                  issues presented and

Orders    this matter reversed and               remanded    to   the     trial court        for

further proceedings, in             the      interest of    justice.



                                                            Respectfully Submitted,




                                                                  ;rt     C .    Morris

                                                             Appellant Pro Se
                                                             TDCJ-ID       #     1311083

                                                             Smith      Unit

                                                             1313    CR     19

                                                             Lamesa , Texas             79331




                                    CERTIFICATE      OF    SERVICE




        I, Robert C. Morris, declare under penalty of perjury/ that
the foregoing     is   true and correct, and               further, certify that a                 true
and correct copy has been served upon Appellee's                            through counsel
Patrick Brezik, Asst. Attorney General, PO Box 12548, Austin, Texas
78711-2548, by placing              in the Smith Unit/TDCJ Prison Mail System on
                        ft fir, I
           -t*
this the /S^   day of Maroh , 20 15 .




                                                                          C .    M o rr is

                                                             TDCJ-ID       #     131108 3

                                                             DOB : 11/01/1971




                                      • aM
                        CERTIFICATE   OF   COMPLIANCE




     1, Robert C.   Morris,   declare under penalty of perjury,          that the

foregoing Appellant's Pro Se Appeal Brief meets the requirements of

page length pursuant to Rule 9.4(1)(B) of the Texas Rules of Appellate

Procedure .


     This brief is 25 pages, double-spaced typewritten with 10 CPI

spacing in 10 pt. Courier typeface.


     Signed and Executed on this the 15th day of April, 2015




                                                    :rt   C.   Morris

                                                TDCJ-ID    #   1311083

                                                Smith Unit,      Dawson County
                            IN    THE

                TWELFTH     COURT       OF    APPEALS

                         TYLER,        TEXAS




                   NO.     12-14-00332-CV




                     ROBERT       C.    MORRIS

                           APPELLANT




                                 VS.



                 SHERR1    MILLIGAN,          ET   AL,

                           APPELLEES




ON APPEAL   FROM THE,.    349TH JUDICIAL DISTRICT COURT OF

  ANDERSON COUNTY,       TEXAS,    TRIAL CAUSE NO.       349-6270




                            APPENDIX




                     ROBERT       C.    MORRIS

                    TDCJ-ID       #    1311083

                           SMITH       UNIT

                           1313    CR    19

                  LAMESA,     TEXAS           79331
                           TABLE       OF   CONTENTS




RETURNED    SERVICE    PROCESS    ON    SHERRI    MILLIGAN        1


RETURNEED    SERVICE    PROCESS    ON    BRYAN    GORDY           3


RETURNED    SERVICE    PROCESS    ON    CHRISTY    HOISINGTON..   5


RETURN   SERVICE   PROCESS   ON    LINDA     R1CHEY               7
       APPENDIX   NO.   1




RETURN    SERVICE    PROCESS
  ON    SHERRI    MILLIGAN
              zn
                                     OFFICER/AUTHORIZED PERSON RETURN

CAME to hand on the              £     day of      /^^,J          *&*>? , at       Y   2 2-

o' clock /?    .M.

EXECUTED at          7-^?c J~        ;3>7 , by delivering to the within named
  f/f£/l/tj       At/£/..* 6 S}**'                  _, in   person,          a true copy        of this
citation      together with          the accompanying        copy of the petition, having
first attached such copy of such petition to such copy of                              citation and
endorsed on such copy of citation the date of delivery.
NOT EXECUTED, the diligence used to execute being
                                , for the following reason                                                ,
                                 _, THE Defendant may be found

                                                                                              (T)t>
              Fees for serving this citation                                           £r

     TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY.

                                                                                               SHERIFF
                                                                                          C©NS^BLE
                                              # /V0/5>J- -.fg^                     County,            Texas

                                          BY /&Z4& J*J^.          7-^£?>-~                 _Deputy.

                                                                               AUTHORIZED         PERSON

                                                AFFIANT

     On this day,                                      ______^_ known           to me to          be the
person    whose      signature       appears on the         foregoing return,           personally
appeared. After being by me duly sworn, he/she stated that this
citation was executed by him/her in the exact manner recited on the
return.


     SWORN TO AND SUBSCRIBED BEFORE ME on this the                                        day of




                                         NOTARY PUBLIC
    APPENDIX     NO.   2




RETURN   SERVICE PROCESS
    ON   BRYAN   GORDY
       ?-lf                               CITATION - PERSONAL SERVICl                                    RETURN
THE    STATE      OF TEXAS


TO BRYAN GORDY,           ASSISTANT WARDEN
      BETO UNIT OF TDCJ-ID                                               ""    '; 'J '• '•' ZZ
      TENNESSEE COLONY,              TX

Defendant, in the hereinafter styled and numbered cause:

     YOU ARE HEREBY COMMANDED to appear before the 349TH Judicial
District Court of Anderson County, Texas, the courthouse being located
at 500 North Church Street in the                     CITY    OF PALESTINE, ANDERSON COUNTY,
TEXAS, by filing a written answer to the PLAINTIFF'S ORIGINAL                                          PETITION
OF CIVIL COMPLAINT at or before 10:00 o'clock a.m. on                               the       Monday next
after the expiration of 20 days after the date of service hereof, a
copy of which accompanies this citation in Cause Numbered 6270, styled
ROBERT       C     MORRIS         PLAINTIFF,
vs.

SHERRI MILLIGAN,               et al       , DEFENDANT,

filed in said court on the 29th day of January,                        2009.

        YOU        HAVE BEEN SUED.            You may employ an attorney.            If       you or your
attorney           do    not     file       a written answer with the         District Clerk                  who
issued           this    Citation          by 10:00 A.M. on the Monday           next following the
expiration of twenty (20) days after you were                          served this citation and
petition, a default judgement may be taken against you.
     ISSUED AND GIVEN UNDER MY HAND AND SEAL of said court at                                           office,
this the 6th day of February, 2009.

                                                 JANICE   STAPLES


                                                 Distant Clerk o.f- ANDERSON COUNTY, TEXAS
                                                 BV / ,(-X  ,   / •.          v •                        Deputy
                                                 500 NC#TH CHURCH ST
ISSUED AT REQUEST OF:                            PALESTINE,   TEXAS,    758 01

ROBERT C.          MORRIS #1311083
P.O.    BOX       12 8
TENNESSEE COLONY,               TX     75880

BAR    NO.
                                                                                          •I »••   •
                                                                                                        rn
                                                                                                        en


                                                                                                        VjD




                                                                                                        CO    o
                          OFFICER/AUTHORIZED PERSON RETURN

CAME to hand on the           £      day of                  J       ,±c?        , at    y z   z.



o'clock   p .M.
EXECUTED at       7~ C T        /$''/-^

within the County of /}a"/>J-A Sj^                                  at          fr 2y o'clock y/.M.
ON THE    /& day of       p f j3             .3^*7 , by delivering to the within named
  3_ Ay#a;     &*A&/                                   , in person,             a true    copy of        this
citation together'      with the       accompanying copy of the petition,                              having
first attached such copy of such petition to such copy of citation                                        and
endorsed on such copy of citation the date of delivery.

NOT EXECUTED, the diligence used to execute being

                              , for the following reason                                                       ,

                                  , THE Defendant may be found


              Fees for serving this citation                                               ¥s~


     TO   CERTIFY WHICH WITNESS          MY HAND OFFICIALLY.

                                              ./..
                                                     ^>- 6       ~7^wy ^ c/t-                         SHERIFF
                                                                                                    GGNBHffiLE
                                              /j'/UP f /? S V                             County,       Texas

                                         BY          z&fr"^-^.                                       Deputy.

                                                                                    AUTHORIZED         PERSON


                                               AFFIANT


     On this   day,                              known to me to be the
person whose signature appears on the   foregoing return,   personally
appeared.    After being by me duly sworn,   he/she stated that this
citation was executed by him/her in the   exact manner recited on the
return.


     SWORN TO AND      SUBSCRIBED BEFORE ME on this                       the                       day of




                                         NOTARY         PUBLIC
     APPENDIX   NO.   3




RETURN   SERVICE   PROCESS
ON   CHRISTY   HOISINGTON
          -^

                                      "CITATION          PERSONAL   SERVIC
                                                                                              RETURN
THE     STATE    OF    TEXAS


TO CHRISTY HOISINGTON, UNIT GREIVANCE INVESTIGATOR. ;•-.. ._
   BETO UNIT OF TDCJ-ID                           "' _';-' ~- ..,•
       TENNESSEE COLONY,            TEXAS

Defendant,        in the hereinafter styled and numbered cause:

     YOU ARE HEREBY COMMANDED to appear before the 349TH Judicial
District Court of Anderson County, Texas, the courthouse being located
at 500 North Church Street in the                         CITY OF    PALESTINE,       ANDERSON COUNTY,
TEXAS, by filing a written answer to the PLAINTIFF'S ORIGINAL                                 PETITION
OF CIVIL COMPLAINT at or before 10:00 o'clock a.m.                               on    the Monday next
after the expiration of 20 days after the date of service hereof, a
copy of which accompanies this citation in Cause Numbered 6270, styled

ROBERT     C.    MORRIS             PLAINTIFF,
vs .

SHERRI MILLIGAN,           et al            DEFENDANT,

filed in said court on the 29th day of January,                           2009

         YOU HAVE BEEN SUED.                You may employ an attorney.                 If you or your
attorney do not file a written answer with the District Clerk who
issued this Citation by 10:00 A.M. on the Monday next following the
expiration of twenty (20) days after you were served this citation and
petition, a default judgement may be taken against you.

         ISSUED AND GIVEN UNDER                MY HAND AND SEAL of said court               at office,
this the 6th day of February,                    2009.

                                                 JANICE     STAPLES


                                                 District Clerk7of ANDERS0N COUNTY,             TEXAS


                                                                                                Deputy
                                                 BYi f
                                                 500
                                                            'LtL-fL-L
                                                         NORTH CHURCH ST
                                                                         CZ   H^^^
ISSUED AT REQUEST OF:                            PALESTINE,     TEXAS,    758 01

ROBERT C.        MORRIS #1311083
P.O.     BOX    12 8
TENNESSEE COLONY,              TX     75880

BAR NO.
                                                                                                 ~n
                                                                                                 m
                                                                                                 CO




                                                                                                 9?

                                                                                                 1X5
                             OFFICER/AUTHORIZED PERSON RETURN

CAME to hand on the            &      day of f t=.  c., r# xs                   , in     person, a        true copy        of this
citationtogether with                the accompanying copy of the petition,                    having
first attached such copy of such petition to such copy of                            citation and
endorsed on such copy of citation the date of delivery.
NOT EXECUTED, the diligence used to execute being
                               , for the following reason                                              ,

                                   , THE Defendant may be found


                 Fees for serving this citation                                     J^S'


       TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY.

                                                                                              SHERIFF
                                                                                            CQ$*S?KBLE
                                            Xf st.'ps'/l S o s^                    County,      Texas

                                         BY ^             r>.^r-^sr->-                       Deputy.

                                                                             AUTHORIZED        PERSON


                                             AFFIANT

      On    this day,         ,                                          known to me to be the
person whose           signature appears     on     the foregoing          return,      personally
appeared.   After being by me duly                   sworn, he/she stated that this
citation was executed by him/her in                  the exact manner recited on the
return.


      SWORN TO AND SUBSCRIBED BEFORE ME on this the                                         day of




                                         NOTARY PUBLIC
    APPENDIX     NO.   4




RETURN   SERVICE   PROCESS
   ON    LINDA   RICHEY
                                   STATION           PERSONAL SERVICI
                                                                                               RETURN
THE     STATE   OF   TEXAS
                                                                                  h KtC'JHQ
TO     LINDA RICHEY
       901 NORMAL PARK, SUITE 101
       HUNTSVILLE, TX  7 73 2 0
                                                                      0Sh^^ Mfrff
Defendant,       in the hereinafter styled and nuiri                .be^illl^
         YOU ARE      HEREBY      COMMANDED         to appe ar before        the     349TH    Judicial
District Court of Anderson County, Texas , the courthouse being                                located
at     500 North Church Street             in the     CITY       OF PALESTINE,      ANDERSON COUNTY,
TEXAS, by filing a written answer to the                          PLAINTIFF'S ORIGINAL        PETITION
OF     CIVIL COMPLAINT at               clock a.m. on the Monday next
                                  or before     10:00       o"
after the expiration of 2 0 days after the date of service hereof,     a
copy of which accompanies this citation in Cause Numbered 6270, styled

ROBERT C.       MORRIS       , PLAINTIFF,
vs .
SHERRI MILLIGAN,         et al      , DEFENDANT,

filed in said court on the 29th day of January,                           2009.

     YOU HAVE BEEN SUED.   You may employ an attorney.  If you or your
attorney do not file a written answer with the District Clerk who
issued this Citation by 10:00 A.M. on the Monday next following the
expiration of twenty (20) days after you were served this citation and
petition, a default judgement may be taken against you.

         ISSUED AND GIVEN UNDER MY              HAND AND SEAL of           said court at       office,
this the 30th day of March,                2009.

                                             JANICE     STAPLES


                                             Dist       t    Clerk, o                          TEXAS


                                                                                      y%^/Dep
                                                                                           Deputy
                                                        m        CHURCH
ISSUED AT REQUEST OF:                         PALESTINE,         TEXAS,   75801

ROBERT     C.   MORRIS
#1311083 - MICHAEL UNIT,             P.O.    BOX 128
TENNESSEE COLONY,            TX   7 5880

BAR NO.




                                                                            5Lioo\
                          OFFICER/AUTHORIZED PERSON RETURN

CAME to hand on the          /J[ day of /VyA; /            0f , at / '.»*
o'clock